1 ROSETTA RESOURCES INC. “The creation of a core asset” Exhibit 99.1 2 Forward-Looking Statements All statements, other than statements of historical fact, included in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, changes in acreage positions, and expected capital expenditures. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; pipeline construction difficulties; climatic conditions; availability and cost of material and equipment; the risks associated with operating in a limited number of geographic areas; availability of capital; regulatory developments; environmental risks; general economic and business conditions (including the effects of the worldwide economic recession); industry trends; and other factors detailed in the Company's most recent Form 10-K and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development change), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward -looking statements except as required by law. Cautionary Statement Concerning Resources The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, to disclose only proved, probable and possible reserves that a company anticipates as of a given date to be economically and legally producible by application of development projects to known accumulations. We may use certain terms in this presentation, such as “Risked Project Inventory,” “Project Counts,” “Net Risked Resources,” “Total Resources,” “Unrisked Potential,” “Unrisked Original Resources in Place,” and “Unrisked EUR Potential” that the SEC's guidelines strictly prohibit us from including in filings with the SEC. These estimates are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized. 3 •How the play came to fruition for Rosetta? •How Rosetta defined a ‘sweet spot’ in the southwest? •The benefits of entering a play early •Where our positions are across the play •The creation of a core area for Rosetta:Gates Ranch •Fully delineated through horizontal drilling •Understanding both vertical and lateral ‘stimulated rock volume’ •Out performing our expectations Agenda 4 • The Cretaceous-age Eagle Ford Shale has long been known as a source rock in the Gulf of Mexico region. • Source rocks of Cretaceous age are responsible for having generated 29% of the world’s original recoverable oil and gas reserves. Cretaceous-age source rocks generated petroleum found in reservoirslocated world-wide. For example: •Gulf of Mexico •North Coast of South America •Middle East •Russia (Black Sea/Caspian Sea area) Dark green areas have the richest source rocks. So, where were hydrocarbons generated? Eagle Ford Shale - Among The Most Productive Group Of World-Wide Source Rocks 5 Determining where the best source rocks are takes an understanding of where to look what to look for … 6 What we know as South Texas and East Texas today, was actually underwater during Cretaceous times and ideally situated for organic deposits for more than 15 million years … • Uplift of land along northern and western part of GOM basin • Sands and shales deposited along northern margin of basin • Restricted circulation, poorly-oxygenated low-energy marine environment in South Texas and northeast Mexico • Deposition of Lower Eagle Ford • Sea level rise - Western Interior Seaway opens up • Large areas of the landmass are covered by shallow seas • Higher energy, well-oxygenated shallow marine environmental • Deposition of Upper Eagle Ford, followed by the Austin and Niobrara chalks Houston San Antonio Denver Gulf of Mexico San Antonio Houston Gulf of Mexico Atlantic Ocean Atlantic Ocean Late Lower Cretaceous to Early Upper Cretaceous (100 m.y. to 92 m.y.) Early Upper Cretaceous to Middle Upper Cretaceous (92 m.y. to 85 m.y.) 7 What we know as South Texas and East Texas today, was actually underwater during Cretaceous times and ideally situated for organic deposits for more than 15 million years … • Uplift of land along northern and western part of GOM basin • Sands and shales deposited along northern margin of basin • Restricted circulation, poorly-oxygenated low-energy marine environment in South Texas and northeast Mexico • Deposition of Lower Eagle Ford • Sea level rise - Western Interior Seaway opens up • Large areas of the landmass are covered by shallow seas • Higher energy, well-oxygenated shallow marine environmental • Deposition of Upper Eagle Ford, followed by the Austin and Niobrara chalks Gulf of Mexico Gulf of Mexico Atlantic Ocean Atlantic Ocean Late Lower Cretaceous to Early Upper Cretaceous (100 m.y. to 92 m.y.) Early Upper Cretaceous to Middle Upper Cretaceous (92 m.y. to 85 m.y.) A B A B 8 So, when we look at this area, its equally important to determine the source rocks as well as potential reservoir rocks … to best understand hydrocarbon generation, potential migration, and what remains … 9 Where are the Source Rocks? Depositional Setting -Lower To Middle Eagle Ford Time (91.5 m.y.) 10 What information can we acquire to better understand the organic content of the rocks and what generating potential they have? 11 •Abnormally high rates of organic matter were produced during Eagle ford time •Organic matter provides the initial building blocks of oil and gasaccumulation •By measuring the total amount of organic carbon in a rock (TOC), a geochemist can determine the quantity of organic matter available for the generation of oil and gas •The generation of oil and gas is achieved by applying heat to the organic matter (usually as a function of burial depth) Once very critical characteristics of understanding the relative hydrocarbon generation capability of a rock is its thermal maturity … 12 Thermal maturity can be easily mapped if you have the data and can provide a valuable insight into areas of the play that offer the highest hydrocarbon generation potential … 13 Hydrocarbon generation doesn’t always correlate to remaining hydrocarbons …
